Citation Nr: 0423613	
Decision Date: 08/26/04    Archive Date: 09/01/04

DOCKET NO.  04-14 024	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in St. 
Petersburg, Florida


THE ISSUES

1.  Entitlement to service connection for bilateral hearing 
loss. 

2.  Entitlement to service connection for tinnitus.


REPRESENTATION

Appellant represented by:	Disabled American Veterans


ATTORNEY FOR THE BOARD

April Maddox, Associate Counsel


INTRODUCTION

The veteran had active service from February 1951 to February 
1953.  

This matter comes before the Board of Veterans' Appeals 
(Board) on appeal from a June 2002 rating decision of the 
Department of Veterans Affairs (VA) Regional Office (RO) in 
St. Petersburg, Florida.

The appeal is REMANDED to the RO via the Appeals Management 
Center (AMC), in Washington, DC.  VA will notify the veteran 
if further action is required on his part.


REMAND

The Veterans Claims Assistance Act of 2000 (VCAA), 38 
U.S.C.A. §§ 5100 et seq. (West 2002), provides that VA has a 
duty to assist a claimant in obtaining evidence necessary to 
substantiate his or her claim for VA benefits.  See 38 
U.S.C.A. § 5103A (West 2002).  The veteran requested a 
hearing before the RO in February 2004.  There is no record 
of an RO hearing transcript in the claims folder and no 
record that such a hearing was ever scheduled.  Pursuant to 
38 C.F.R. § 3.103(c) (2003), a hearing on appeal will be 
granted to an appellant who requests a hearing and is willing 
to appear in person.  Therefore, the veteran must be provided 
an opportunity to present testimony at an RO hearing before 
the Board may proceed with appellate review.

The VCAA also provides that VA has a duty to assist the 
veteran in obtaining medical examinations or opinions if 
necessary.  38 U.S.C.A. § 5103A(d).  Under the VCAA, VA is 
obliged to provide an examination when the record contains 
competent evidence that the claimant has a current disability 
or signs and symptoms of a current disability, the record 
indicates that the disability or signs and symptoms of 
disability may be associated with active service, and the 
record does not contain sufficient information to make a 
decision on the claim. Id.  The evidence of a link between 
current disability and service must be competent.  Wells v. 
Principi, 326 F.3d 1381 (Fed. Cir. 2003); Charles v. 
Principi, 16 Vet. App. 370 (2002).  

The veteran's service medical records are unavailable, 
presumably lost in a fire at the National Personnel Records 
Center.  The claims folder contains competent evidence that 
the veteran has bilateral hearing loss.  A private 
audiological examination conducted in November 1999 shows 
significant sensorineural hearing loss.  Such evidence is 
competent evidence of a current disability.  The record also 
indicates that the veteran's current hearing loss may be 
associated with active service.  The veteran, although a 
military cook, reported significant exposure to loud noises 
during rifle range practice that occurred several times a 
year throughout his two years of military service.

Given the above evidence, the lack of medical records, and 
the uncertainty as to the etiology of his current bilateral 
hearing loss, on remand the veteran should be afforded an 
appropriate VA examination to resolve this matter.  See 
Horowitz v. Brown, 5 Vet. App. 217 (1993).  Medical expertise 
informed by full review of the history and appropriate 
testing and examination is required.

Accordingly, the case is REMANDED for the following actions:

1.  Schedule the veteran for an RO 
hearing.  All correspondence and any 
hearing transcripts regarding this 
hearing should be associated with the 
claims folder.  The veteran should be 
queried regarding specifics of his 
exposure during service to acoustic 
trauma and of any treatment for 
hearing problems post service.

2.  After any evidence obtained as a 
result of the foregoing development 
has been associated with the claims 
folder, the RO should make 
arrangements with the appropriate VA 
medical facility for the appellant to 
be afforded an audiological 
examination to determine the etiology 
of his current hearing loss.  The 
claims folder must be made available 
to the examiner for review.  
The examiner should identify all 
relevant pathology that is present 
and describe the nature and progress 
of any pathology that has been 
identified.  After reviewing the 
records and examining the appellant, 
the examiner is requested to express 
an opinion as to the following 
question:

?	Is it "likely," "at least as 
likely as not," or "unlikely" 
that the veteran's current 
bilateral sensorineural hearing 
loss is causally related to 
acoustic trauma alleged by the 
veteran to have occurred 
approximately 45 years ago?

The term "as likely as not" does not 
mean within the realm of medical 
possibility, but rather that the 
weight of medical evidence both for 
and against a conclusion is so evenly 
divided that it is as medically sound 
to find in favor of that conclusion 
as it is to find against it.

If and only if the examiner finds it 
at least as likely as not (or likely) 
that the veteran's sensorineural 
hearing loss originated during 
service due to acoustic service, then 
he or she should comment as to 
whether the veteran has tinnitus that 
is causally related to the hearing 
loss/acoustic trauma during service.

The examiner should identify the 
information on which he or she based 
his or her opinions.  The opinions 
should adequately summarize the 
relevant history and clinical 
findings, and provide explanations as 
to all medical conclusions rendered.  
The examiner's attention is 
specifically directed to the November 
1999 private audiological examination 
(green tab) in the claims folder.  If 
the examiner is unable to offer an 
opinion as to the etiology of the 
hearing loss, he or she should 
document that in the report and 
provide reasons.

3.  After the development requested 
above has been completed to the 
extent possible, the RO should 
readjudicate the appellant's claim.  
If the benefit sought continues to be 
denied, the RO should issue a 
supplemental statement of the case 
(SSOC). Thereafter, if appropriate, 
the case should be returned to the 
Board.

The appellant has the right to submit additional evidence and 
argument on the matter or matters the Board has remanded.  
Kutscherousky v. West, 12 Vet. App. 369 (1999).

This claim must be afforded expeditious treatment.  The law 
requires that all claims that are remanded by the Board of 
Veterans' Appeals or by the United States Court of Appeals 
for Veterans Claims for additional development or other 
appropriate action must be handled in an expeditious manner.  
See The Veterans Benefits Act of 2003, Pub. L. No. 108-183, § 
707(a), (b), 117 Stat. 2651 (2003) (to be codified at 38 
U.S.C. §§ 5109B, 7112).



	                  
_________________________________________________
	BETTINA S. CALLAWAY
	Veterans Law Judge, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 2002), only a decision of the 
Board of Veterans' Appeals is appealable to the United States 
Court of Appeals for Veterans Claims.  This remand is in the 
nature of a preliminary order and does not constitute a 
decision of the Board on the merits of your appeal.  
38 C.F.R. § 20.1100(b) (2003).




